Citation Nr: 0007302	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-08 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a left knee disability, currently diagnosed as 
residuals of left knee arthroplasty.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
February 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
increased the disability rating assigned to the veteran's 
left knee disability from 10 percent to 30 percent.  In the 
same decision, the RO denied a claim of service connection 
for a right knee disorder based on a finding that new and 
material evidence had not been submitted to warrant reopening 
said claim, which was previously denied by an RO decision 
issued in December 1994.

The veteran appeared for a personal hearing before the RO in 
August 1998.  A transcript of that hearing is of record.

The veteran was scheduled for a personal hearing before the 
undersigned Member of the Board in St. Louis, Missouri, and 
given notice of the date and time thereof.  However, the 
veteran failed to appear for the hearing, and there is no 
indication of record that he requested a postponement of said 
hearing.  Thus, this appeal continues as though the veteran's 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
disability rating in excess of 30 percent for a left knee 
disability.

2.  The veteran's left knee disability is productive of 
complaints of pain related to the veteran's daily activities.

3.  The veteran's left knee disability is principally 
manifested by a total knee arthroplasty which is grossly 
intact and slightly to moderately disabling; physical 
examination is negative for showing left leg extension 
limited to 30 degrees or more; physical examination is 
negative for showing ankylosis of the left knee, or malunion 
of the tibia and fibula.

4.  The veteran's claim of entitlement to service connection 
for a right knee disorder was last denied by the RO in 
December 1994; the veteran was notified of this decision, but 
did not appeal.

5.  Evidence submitted since the December 1994 decision does 
not bear directly and substantially upon the issue of service 
connection for a right knee disorder, and by itself or in 
combination with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (1999).

2.  The RO's December 1994 decision denying the veteran's 
claim of entitlement to service connection for a right knee 
disorder is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 
20.1103 (1994).

3.  Evidence submitted since the RO's December 1994 decision 
is not new and material as to the claim based on a right knee 
disorder, and the veteran's claim of entitlement to service 
connection for the same is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records show that the veteran 
experienced an injury to his left knee during active duty, 
but do not reveal the cause of the injury.  The in-service 
diagnosis was internal derangement and pain in the left knee 
on exertion.  The service medical records are negative for 
showing any complaint, diagnosis, or treatment related to the 
veteran's right knee either prior to or during service.

The veteran filed a compensation claim in July 1946, alleging 
that he injured his left knee during obstacle course training 
in February 1945.  He asserted that overuse of his left knee 
caused it to ache and slip out of joint.  

By an August 1946 decision, the RO awarded the veteran 
service connection for "residual of injury, left knee, 
internal derangement and pain on exertion."  The disability 
was evaluated as 20 percent disabling under Diagnostic Code 
5258.

On follow-up VA examination in May 1949,  the diagnosis was 
"[n]o orthopedic pathology found."  

By a May 1949 decision, the RO noted that VA examination had 
shown material improvement in the veteran's left knee 
disability.  Accordingly, the RO reduced the evaluation for 
the veteran's left knee disability from 20 percent to zero 
percent.  

In September 1994, the veteran wrote the RO and stated that 
he had severely injured both knees during basic training, 
resulting in cartilage and ligament damage.  He contended 
that the condition of his knees had deteriorated over the 
years to the point that he experienced constant bilateral 
knee pain.

The RO obtained private medical records reflecting treatment 
the veteran received between January 1978 and September 1994, 
primarily for conditions other than his bilateral knee 
disorders.  The medical records revealed that the veteran had 
stepped on a rock in November 1989, which caused him to fall 
on both knees and his right hand.  Treatment for that 
accident was primarily for the right thumb and lower back.  
Instability of both knees was indicated in a June 1990 
medical record, and degenerative arthritis was diagnosed.  A 
September 1994 medical record noted the veteran's self-
reported history of a "previous cartilage injury while 
paratrooping in 1945."  Also recorded was the veteran's 
self-reported history of being "[d]ischarged from [s]ervice 
with disability with knees."  The veteran's history of 
cartilage and ligament repair, and arthroscopy of the right 
knee by another private physician was noted.  The veteran 
complained of being increasingly limited with pain in both 
knees.  The physician found that he was unable to fully 
extend the left knee.  More bowing and lateral motion was 
found in the right knee, along with locking, giving way, 
pain, and nearly bone-on-bone erosion of the right knee 
cartilage.  These private medical records were negative for 
findings or opinions, other than those provided by the 
veteran, pertaining to the etiology of the veteran's 
bilateral knee disorders.

By a December 1994 rating decision, the RO increased the 
evaluation for the veteran's service-connected left knee 
disability from zero percent to 10 percent.  The RO 
recharacterized the left knee disability as "[i]nternal 
derangement, left knee with degenerative arthritis and 
[limitation of motion]," and rated the disability under 
Diagnostic Codes 5003-5257.  In the same decision, the RO 
denied the veteran's claim of service connection for a right 
knee disorder, as the service medical records were negative 
for any complaint, treatment, or diagnosis of a right knee 
disorder. The veteran did not initiate an appeal of the 
December 1994 decision.

In November 1997, the veteran wrote to the RO and requested 
an increase in the disability rating assigned to his right 
knee disability, stating that the condition of both knees had 
worsened.  He complained of numbness and continued pain in 
the left knee, and that the left knee easily fatigued. 

The veteran was afforded VA examination in January 1998.  He 
reported to the VA physician that he injured both knees in-
service after being pushed during a simulated parachute jump.  
He complained of continuous and constant pain in both knees 
which was related to his daily activities, and which worsened 
in the evening.  It was noted that the veteran walked with a 
limp, and used a cane approximately once a month.  Objective 
examination revealed a two inch anterior right knee scar that 
was well healed and nontender.  A 12 inch anterior left knee 
scar was found well healed and nontender.  Bilaterally, the 
VA physician found no joint heat, swelling, subluxation, or 
lateral instability.  Range of motion tests on the right knee 
revealed that flexion was to 140 degrees; extension was to 
zero degrees.  Flexion on the left knee was to 130 degrees; 
extension was to 10 degrees.  Diagnosis was degenerative 
joint disease, right knee, slightly disabling; and status 
post total left knee replacement, slightly to moderately 
disabling.

X-rays taken by VA in January 1998 revealed a total knee 
arthroplasty of the left knee.  Prosthetic tibial and femoral 
components appeared intact in a nearly normal anatomical 
alignment.  Soft tissues were unremarkable.  X-rays of the 
right knee showed moderate to severe degenerative changes in 
the right knee.  The left knee arthroplasty prosthesis 
appeared grossly intact.

By a rating decision in February 1998, the RO recharacterized 
the veteran's service-connected left knee disability as 
status post left knee arthroplasty.  Finding that the 
evidence was sufficient to warrant an increased evaluation, 
the RO increased said evaluation from 10 percent to 30 
percent under Diagnostic Code 5055.  In the same decision, 
the RO held that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
right knee disorder, as "there is no possibility that the 
new evidence submitted in connection with the current claim 
would change our previous decision."  The veteran initiated 
a timely appeal of the February 1998 determination. 

Subsequent to the February 1998 decision, the RO obtained 
additional records reflecting outpatient treatment the 
veteran received at Hickman Mills Clinic between September 
1995 and December 1997.  Finding that said medical reports 
were negative for demonstrating a worsening of the left knee 
disability that would warrant an increased disability rating, 
the RO continued the 30 percent evaluation previously 
assigned thereto.

At an October 1998 hearing, the veteran reported that he 
injured both knees simultaneously while performing simulated 
parachute jumps during service.  He testified that after the 
initial injury he experienced very severe pain lasting for 
two days, with morning stiffness, but without swelling or 
locking.  He reported that service medical personnel informed 
him that he had torn ligaments in both knees.  He stated that 
he used an Ace bandage on his right knee throughout his 
service.  Symptoms he continued to experience bilaterally 
included progressive pain and stiffness, difficulty 
ambulating, occasional crepitus, and an inability to fully 
extend the left knee.  He denied that swelling had ever been 
a problem with either knee.  To the contrary, his spouse 
testified that the veteran had experienced swelling in both 
his knees.  When asked whether he underwent any kind of 
physical examination at separation from service, the veteran 
answered that he did not recall an examination.  He testified 
that on separation, a "sergeant" had asked him whether he 
incurred any service-connected injuries, and the veteran 
answered "yes, both knees were injured."  The veteran 
stated that "[the sergeant] told me well I can't write all 
that down.  He said which knee is the worst?  At that time my 
left knee was the worst and I said the left knee."  Thus, 
the veteran contended at the hearing that the more obvious 
left knee condition caused his right knee injury to be 
overlooked.  The veteran testified that he sought no medical 
treatment for his right knee disorder between separation from 
service and approximately December 1984 because he was told 
that knee operations were "pretty iffy."  

Subsequent to the hearing, the RO obtained additional medical 
evidence, including outpatient reports reflecting treatment 
the veteran received at Suburban Medical Center between 
December 1984 and March 1985.  A clinical report dated in 
December 1984 noted the veteran's self-reported history of 
in-service injury to both knees, and noted that "[h]e 
recovered from those injuries and then after the service 
injured his right knee again."  The same report reflects 
that the veteran presented with chief complaint of pain and 
swelling in the right knee.  The veteran weighed 245 pounds, 
with a calculated ideal weight of 151 pounds.  Examination of 
the left knee was "essentially normal."  Examination of the 
right knee revealed an effusion, diffuse generalized 
tenderness medially and laterally, and some tenderness 
superiorly over the pouch.  The right knee showed a slight 
increase warmth, but no redness.  Right knee pain was 
experienced with any motion of the knee anywhere near 
extremes of motion.  The right knee lacked about 30 degrees 
of full extension and could flex to only about 90 to 95 
degrees.  Diagnosis was degenerative arthritis of the right 
knee, possibly secondary to degenerative or torn meniscal 
cartilages.  The private physician noted that the veteran had 
a "rather sudden and acute onset of his knee pain without 
trauma."  The physician noted that he had  "discussed with 
[the veteran] the importance of a weight reduction program."  
Diagnosis after further X-ray examination in March 1985 was 
degenerative arthritis, bilaterally, worse on the right knee 
than the left, with possible meniscal degeneration of the 
right knee.  A medical record dated in March 1985 reflects 
that the veteran underwent arthroscopy, arthrotomy, 
debridement, and partial medial meniscectomy of the right 
knee.  The medical records from Suburban Medical Center were 
negative for findings or opinions, other than those provided 
by the veteran, pertaining to the etiology of the veteran's 
bilateral knee disorders.

Additional medical records were also obtained from Hickman 
Mills Clinic which reflect treatment the veteran received 
between March 1998 and August 1998.  Two reports from that 
clinic, dated in October and December 1997, were duplicates 
of  reports already associated with the claims file and 
considered by the RO in previous decisions.  The medical 
records from Hickman Mills Clinic that were not duplicative 
of records previously obtained reflect treatment for 
conditions other than the veteran's bilateral knee disorders.

In October 1998, the hearing officer issued a supplemental 
statement of the case which continued the 30 percent rating 
previously assigned to the service-connected left knee 
disability, as the evidence of record, including the 
testimony of the veteran and his spouse, did not warrant a 
rating in excess of 30 percent for said disability.  
Additionally, the RO held that no new and material evidence 
had been submitted since the issuance of the December 1994 
decision which warranted reopening the veteran's claim of 
service connection for a right knee disorder, as "there is 
no possibility that the new evidence submitted in connection 
with the current claim would change our previous decision."

In August 1998, the veteran informed the RO that he received 
medical care at Raytown Clinic between 1954 and approximately 
1970, and that the records of said treatment were being kept 
by Parkway Family Care Center.  The RO attempted to obtain 
those records, but received a letter from Parkway Family Care 
Center stating that the medical facility "only keep[s] 
records for ten years and then they are destroyed.  
Therefore, they [sic] are no records to be sent."

Legal Criteria for the Increased Rating Claim.  Under the 
applicable criteria, disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations, mandating an 
evaluation of the complete medical history of the veteran's 
claimed disability, operate to protect veterans against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (1999).

Total knee replacement is evaluated under 38 C.F.R. § 
4.71(a), Diagnostic Code 5055, which provides that 
intermediate degrees of residual weakness, pain, or 
limitation of motion are to be rated by analogy to Diagnostic 
Codes 5256 (ankylosis of the knee); 5261 (limitation of 
extension); and 5262 (impairment of the tibia and fibula), 
with a minimum 30 percent rating assigned under Diagnostic 
Code 5055.  The next higher evaluation under Diagnostic Code 
5055, a 60 percent rating, requires evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  A total evaluation of 100 percent is 
given for the period of one-year following prosthetic 
replacement of the knee joint.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5055 (1999).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (1999).

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).

38 C.F.R. § 4.71, Plate II (1999), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.



Analysis of the Increased Rating Claim.  A claim for an 
increased rating is regarded as a new claim and is subject to 
the well-groundedness requirement.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, the veteran need only submit competent testimony 
that symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the last evaluation.  Id. at 631-632; Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  The veteran has asserted that his 
service-connected left knee disability has increased in 
severity, and thus is more disabling than contemplated by the 
current evaluation.  The Board holds that his claim of 
increasing severity of said disability establishes a well-
grounded claim for an increased evaluation.  See Proscelle, 2 
Vet. App. at 631.  

VA has afforded the veteran VA medical examination; VA has 
obtained the pertinent medical records from the veteran's 
treating physicians; and the veteran has not identified any 
additional pertinent evidence that is not of record, or that 
has not yet but can be obtained.  The Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.

As noted, the RO has assigned a 30 percent rating for the 
veteran's right knee disability under Diagnostic Code 5055, 
which contemplates intermediate degrees of residual weakness, 
pain, or limitation of motion; rated by analogy to Diagnostic 
Codes 5256, 5261, and 5262.  As outlined above, VA 
examination in January 1998, in conjunction with the private 
medical reports of record, reflect that the veteran's left 
knee disability, i.e., the residuals of the total knee 
arthroplasty, is manifested by prosthetic tibial and femoral 
components that appeared intact in a nearly normal anatomical 
alignment, and with soft tissues unremarkable.  Despite the 
veteran's reports of pain and stiffness, difficulty 
ambulating, occasional crepitus, and an inability to fully 
extend the left knee, the physical examinations were negative 
for subluxation, instability, varus or valgus laxity, heat, 
redness, swelling, effusion, locking, or weakness.  The 
record clearly supports the RO's decision to rate the 
veteran's left knee disability pursuant to Diagnostic Code 
5055.

The Board has considered the veteran's statements describing 
the symptoms of his left knee disability.  However, his 
statements must be viewed in conjunction with the medical 
evidence of record.  The veteran's left knee disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 5055 based upon the arthroplasty of the left knee the 
veteran underwent in 1996.  Because Diagnostic Codes 5258, 
5259, and 5260 do not allow for a disability rating in excess 
of 30 percent, the Board finds that they are not for 
application in the instant case.  To be entitled to a rating 
in excess of 30 percent under Diagnostic Codes 5261 
(limitation of extension of the leg), the evidence must show 
that the veteran's service-connected disability is productive 
of leg extension limited to 30 degrees.  The Board finds that 
the January 1998 VA examination report, along with the 
records obtained from private physicians, have not 
demonstrated that the veteran's left leg is limited in 
extension to 30 degrees, such that would warrant a 40 percent 
disability rating under Diagnostic Code 5261.

This does not end the Board's inquiry of course, as the Board 
must consider functional loss and the impact of pain upon the 
disability. In applying sections 4.40, and 4.45, the Board 
must consider the veteran's functional loss and clearly 
explain what role pain plays in the rating decision.  
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also 
Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 
4.45 requires analysis of effect of pain on the disability).  
The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath, 1 Vet. App. at 592.

As shown, the record reflects that the veteran underwent 
total knee arthroplasty in 1996.  Subsequent examinations, 
however, including VA examination in January 1998, found no 
evidence of heat, redness, swelling, effusion, instability, 
or weakness and stated that there was no evidence of limited 
function of standing or walking related to his left knee.  
The Board finds that the VA examination report and the 
records from private physicians adequately portray the 
veteran's functional loss due to pain, as well as the degree 
of loss of function due to weakened movement, excess 
fatigability, or incoordination in accordance with 38 C.F.R. 
§§ 4.40, and 4.45, and demonstrate that any such functional 
loss is contemplated by the currently assigned 30 percent 
disability rating under Diagnostic Code 5055.  

Further, the Board finds that a separate compensable rating 
for the post-operative scars resulting from the veteran's 
left knee arthroplasty is not warranted inasmuch as the scar 
has not been described as poorly nourished, tender and 
painful, or productive of any limitation of function.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits an evaluation 
in excess of 30 percent under Diagnostic Code 5055.  
Specifically, the medical findings do not demonstrate that 
the degree of impairment resulting from the veteran's left 
knee disability meets or more nearly approximates the 
criteria for a disability rating in excess of the 30 percent 
already assigned under Diagnostic Code 5055.  

It is noted that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999), concludes that the veteran's symptoms, manifestations, 
and residuals of his left knee disability are consistent with 
the 30 percent rating currently assigned, and that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent.  The evidence is not in 
relative equipoise, and the disability picture, as discussed 
above, does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 4.3, 4.7 are not for application.

Legal Criteria for New and Material Evidence.  As noted 
above, the veteran's claim of entitlement to service 
connection for a right knee disorder was last denied in 
December 1994.  The veteran was properly notified of that 
determination, and he did not appeal.  As such, the December 
1994 decision became final pursuant to applicable VA law and 
regulations in effect on that date.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.1103 (1994). 

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the RO's February 1998 decision, and 
in the hearing officer's October 1998 supplemental statement 
of the case, the veteran was provided with both the 
definition of "new and material evidence" contained in 
38 C.F.R. § 3.156(a), and also with the definition of "new 
and material evidence" from Colvin v. Derwinski, 1 Vet. App. 
1 Vet. App. 177 (1991).  The articulated basis for the RO's 
determination as to whether the veteran had submitted "new 
and material evidence" was based on the Colvin standard of 
whether the new evidence would provide a reasonable 
possibility of changing the outcome since overruled by the 
Court of Appeals for the Federal Circuit in Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Notably, 
the RO applied the Hodge standard when it issued a 
supplemental statement of the case in April 1999.

The Court, in Elkins v. West, 12 Vet. App. 209 (1999), 
announced post-Hodge a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999), the Court further concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, if the evidence is not 
new, it is not necessary to go on and determine whether it is 
material, and thus any error arising from the application of 
the now invalid Colvin test of materiality would be harmless 
and a remand for readjudication consistent with Hodge would 
not be warranted.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Court defines a well-
grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis of New and Material Evidence Claim.  As shown above, 
the veteran was denied service connection for a right knee 
disorder by a December 1994 decision.  It has also been shown 
that service medical records are negative for showing 
complaint, diagnosis, or treatment of a chronic right knee 
disorder.  The only evidence submitted demonstrating a 
continuity of symptoms related to a right knee disorder from 
the veteran's separation from service to the present are the 
veteran's contentions and those of his spouse.

The veteran's evidentiary assertions as to causation were 
considered by the RO prior to the issuance of the December 
1994 decision.  Accordingly, the Board finds that the 
veteran's testimony at the August 1998 hearing is merely 
duplicative of evidence already of record.  Because the 
veteran's testimony and additional statements are 
duplicative, they are therefore redundant, and thus are not 
"new" as that term is defined in 38 C.F.R. § 3.156(a).  
Although the Board notes that the veteran and his spouse have 
testified as to their belief that his right knee disorder is 
related to the same in-service injury that was found to have 
caused his service-connected left knee disability, such lay 
testimony does not constitute competent evidence inasmuch as 
opinions regarding such matters require medical expertise.  
See Espiritu, 2 Vet. App. at 494.  In the instant case, no 
party with medical competence has linked the veteran's right 
knee disorder, shown years after service, with his period of 
active duty.  Medical evidence is required to establish such 
a relationship, the assertions of the veteran and his spouse 
regarding these matters are not "material" as that term is 
used in 38 C.F.R. § 3.156(a).

The medical records reflecting treatment by private 
physicians are "new" in the sense that they contain 
evidence which the RO did not have before it when issuing the 
December 1994 decision.  The Board notes, however, that in 
regard to the right knee claim, all such medical records 
simply reflect that the veteran presented with complaints 
related to right knee pain, and was treated for the same as 
early as December 1984, more than 35 years after service.  
Significantly, all the medical records generated since the 
December 1994 final decision are negative for any etiological 
finding or opinion by a medical professional regarding the 
veteran's right knee disorder.

The Board is aware that some of the medical reports of record 
refer to the veteran's "in-service" injuries to his knees 
and his post-service history of bilateral knee disorders.  
However, the Board notes that those medical records appear to 
be bare transcriptions of a lay history, and therefore do not 
constitute competent medical evidence that the veteran 
currently has a right knee disability that is related to his 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  Here, as noted, the medical evidence of record 
does contain references to a lay history of an in-service 
injury to both knees.  However, no diagnosis of record has 
enhanced the veteran's history by an additional medical 
comment by a physician that relates the diagnosis to any in-
service injury.  The Board recognizes the veteran's sincere 
belief that his right knee disorder is due to a trauma he 
sustained while on active duty, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  See Espiritu, supra. 

Thus, even acknowledging that the VA medical records and 
private physician reports are "new," they are not material 
because they do not bear directly and substantially upon 
whether the veteran's right knee disorder is of service 
origin.  By themselves or in connection with evidence 
previously assembled, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the veteran has not submitted "new 
and material evidence" to reopen the claim based on a right 
knee disorder.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. 
Cir. 1996).

Additionally, the Board notes that the treatment record the 
RO obtained from Hickman Medical Clinic subsequent to the 
August 1998 hearing, reflecting the examination of the 
veteran's knees in December 1997, is a photocopy of the exact 
same record submitted since the December 1994 decision.  That 
evidence was previously considered by the RO, and 
accordingly, the Board finds that said medical record is 
merely duplicative of evidence already of record.  Because 
the photocopy of the medical record dated in December 1997 is 
duplicative, it is therefore redundant, and thus is not 
"new" as that term is defined in 38 C.F.R. § 3.156(a).  
Likewise, the veteran's evidentiary assertions as to 
causation are redundant to his assertions that were 
considered at the time of the December 1994 final 
determination and thus are not "new."

In sum, the Board finds that no item of the additional 
evidence received subsequent to the RO's December 1994 
decision bears directly and substantially upon the specific 
matters under consideration or is so significant that it must 
be considered in order to fairly decide the merits of the 
right knee claim.  38 C.F.R. § 3.156(a).  The new evidence 
does not contribute to a more complete picture of the 
circumstances surrounding the origin of the right knee 
disorder which the veteran currently experiences.  
Accordingly, inasmuch as the Board concludes that the 
additional evidence is not material, the veteran's claims of 
service connection for a right knee disorder is not reopened.

Finally, the Board recognizes that the RO refused to reopen 
the veteran's claims by application of the now invalid Colvin 
materiality standard as to whether there was a reasonable 
possibility that the additional evidence could change the 
outcome.  As the Court held in Winters, however, since the 
record lacks competent medical evidence linking any current 
right knee disorder to an injury incurred or aggravated in 
service, the veteran also has not met his burden of 
submitting a well-grounded claim as to this issue.  Thus, any 
error in the RO's determination with respect to the question 
of whether new and material evidence has been submitted is 
not prejudicial, and this issue must not be remanded for 
readjudication by the RO.  See Meyer v. Brown, 9 Vet. App. 
425 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a left knee disability, currently diagnosed as residuals 
of left knee arthroplasty, is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right knee disorder, the appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

